 

Exhibit 10.6

Conformed Version

 

COLLATERAL ADMINISTRATION AGREEMENT

 

THIS COLLATERAL ADMINISTRATION AGREEMENT, dated as of September 30, 2014 (as
amended, modified or supplemented from time to time, the “Agreement”), by and
among JMP CREDIT ADVISORS CLO III LTD., an exempted company incorporated with
limited liability under the laws of the Cayman Islands (the “Issuer”), JMP
CREDIT ADVISORS LLC, a limited liability company organized under the laws of the
State of Delaware (the “Collateral Manager” and its permitted successors and
assigns), and U.S. BANK NATIONAL ASSOCIATION, a national banking association, as
collateral administrator (the “Collateral Administrator” and its permitted
successors and assigns).

 

WITNESSETH:

 

WHEREAS, the Issuer, together with JMP Credit Advisors CLO III LLC, as co-issuer
(the “Co-Issuer”), intends to issue the Class A Notes, Class B Notes, Class C
Notes, Class D Notes and Class E Notes (the “Secured Notes”), and the Issuer
intends to issue the Subordinated Notes (together, with the Secured Notes, the
“Notes”);

 

WHEREAS, the Secured Notes will be secured by certain Assets, as more
particularly set forth in the Indenture, dated as of the date hereof (as
amended, modified or supplemented from time to time, the “Indenture”), by and
between the Issuer, the Co-Issuer and U.S. Bank National Association, as trustee
(in such capacity, the “Trustee”);

 

WHEREAS, the Collateral Manager and the Issuer have entered into a certain
Collateral Management Agreement, dated as of the date hereof (the “Collateral
Management Agreement”), pursuant to which the Collateral Manager provides
certain services relating to the matters contemplated by the Indenture and the
other Transaction Documents;

 

WHEREAS, pursuant to the Indenture, the Issuer has pledged the Assets as
security and for the benefit of the Secured Parties;

 

WHEREAS, the Issuer is required to perform certain duties in connection with the
Notes and the Assets pursuant to the Indenture and desires to have the
Collateral Administrator perform such duties and to provide such additional
services consistent with the terms of this Agreement and the Indenture; and

 

WHEREAS, the Collateral Administrator has the capacity to provide the services
required hereby and is willing to perform such services for the Issuer on the
terms set forth herein.

 

 

 
 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

Section 1.     Definitions and Capitalized Terms.

 

Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in the Indenture.

 

Section 2.     Duties of the Collateral Administrator.

 

(a)     The Issuer hereby appoints U.S. Bank National Association as, and U.S.
Bank National Association hereby accepts the appointment to act as, Collateral
Administrator pursuant to the terms of this Agreement, until the earlier of (i)
its resignation or removal as Collateral Administrator pursuant to Section 9
hereof and (ii) the termination of this Agreement pursuant to Section 8 hereof.
In such capacity, the Collateral Administrator shall provide to the Issuer and
certain other parties as specified in the Indenture, certain reports, schedules
and calculations, all as more particularly described in Section 2(b) hereof,
based upon information and data received from the Issuer, the Collateral
Manager, or the Trustee, which reports, schedules and calculations the Issuer or
the Collateral Administrator is required to prepare and deliver (or which are
necessary in order that certain reports, schedules and calculations can be
prepared, delivered or performed as required) under the Indenture. The
Collateral Administrator’s duties and authority hereunder are limited to the
duties and authority specifically set forth in this Agreement. By entering into,
or performing its duties under this Agreement, the Collateral Administrator
shall not be deemed to assume any obligations or liabilities of the Issuer under
the Indenture or any other Transaction Document, or of the Collateral Manager
under the Collateral Management Agreement, and nothing herein contained shall be
deemed to release, terminate, discharge, limit, reduce, diminish, modify, amend
or otherwise alter in any respect the duties, obligations or liabilities of the
Issuer under or pursuant to the Indenture or any other Transaction Document or
of the Collateral Manager under or pursuant to the Collateral Management
Agreement. The Collateral Administrator shall perform the duties and functions
assigned to it in the Indenture, comply with all obligations applicable to it
under the Indenture and perform its duties hereunder in accordance with the
terms of this Agreement and the terms of the Indenture applicable to it.

 

(b)     The Collateral Administrator shall perform the following functions from
time to time:

 

 

(i)

create a collateral database of certain characteristics (to the extent required
for the performance of its obligations hereunder, and otherwise as reasonably
agreed to between the Collateral Administrator and the Collateral Manager or the
Issuer) of the Collateral Obligations credited from time to time to the Accounts
(the “Collateral Database”);

 

 

(ii)

update the Collateral Database periodically to reflect any rating changes by the
Rating Agencies and any purchases or sales or other dispositions of Collateral
Obligations, in each case such information regarding purchases, sales or other
dispositions being based upon information furnished to the Collateral
Administrator by the Issuer or the Collateral Manager as may be reasonably
required by the Collateral Administrator from time to time;

 

 

(iii)

provide the Issuer and the Collateral Manager with access to the information in
the Collateral Database in electronic format, the format and scope of such
information to be reasonably agreed to by the Issuer or the Collateral Manager
and the Collateral Administrator;

 

 

 
2

--------------------------------------------------------------------------------

 

 

 

(iv)

track the receipt and daily allocation of cash to each of the Accounts (and any
subaccount thereof) and any withdrawals therefrom and provide to the Collateral
Manager periodic reports reflecting such actions to such Accounts (and
subaccounts) as of the close of business on the preceding Business Day;

 

 

(v)

prepare and make available to the parties required under the Indenture each of
the Monthly Reports that are required to be provided pursuant to Section 10.6(a)
of the Indenture (and cooperate with the Trustee and the Collateral Manager, on
behalf of the Issuer, in connection with the comparison of information and
discrepancies, if any, required under the last paragraph of Section 10.6(a) of
the Indenture), the Distribution Report that is required to be provided pursuant
to Section 10.6(b) of the Indenture, the Ramp-Up Period Report that is required
to be provided pursuant to Section 7.17(b)(ii) of the Indenture (and cooperate
with the Trustee and the Collateral Manager, on behalf of the Issuer, in
connection with the comparison of information and discrepancies, if any,
required under Section 7.17(b) of the Indenture) and the report that is required
to be provided pursuant to Section 7.17(b)(i) of the Indenture (with the Ramp-Up
Period Report, the “Section 7.17(b) Reports”), and assist the Issuer and
Collateral Manager, as necessary, in preparation of the Passing Report pursuant
to Section 7.17(c) of the Indenture, in each case by the time specified in the
Indenture and on the basis of the information contained in the Collateral
Database or as provided to the Collateral Administrator by the Issuer, the
Trustee or the Collateral Manager; and

 

 

(vi)

assist the Issuer and the Collateral Manager in providing the Independent
certified public accountants with information in the possession of the
Collateral Administrator needed for the preparation of the reports by such
accountants required under Section 10.8 of the Indenture, by providing them with
access to the information contained in the Collateral Database. In the event the
firm or firms of Independent certified public accountants selected by the Issuer
for purposes of reviewing and delivering the reports or certificates of such
accountants required by the Indenture requires the Collateral Administrator to
agree to the procedures performed by such firm or requires the Collateral
Administrator to execute any documents in order to obtain a copy of such reports
or certificates, the Issuer hereby directs the Collateral Administrator to so
agree; it being understood and agreed that the Collateral Administrator will
deliver such letter of agreement in conclusive reliance on the foregoing
direction of the Issuer, and the Collateral Administrator shall make no inquiry
or investigation as to, and shall have no obligation in respect of, the
sufficiency, validity or correctness of such procedures; provided that the
Collateral Administrator shall not be obligated to enter into any type of
agreement or execute any documents that it reasonably determines adversely
affects it.

 

 

 
3

--------------------------------------------------------------------------------

 

 

(c)     The Issuer and the Collateral Manager shall cooperate with the
Collateral Administrator in connection with the matters described herein,
including calculations relating to the Monthly Reports, the Distribution Reports
and any Section 7.17(b) Report or as otherwise reasonably requested hereunder.
Without limiting the generality of the foregoing, the Collateral Manager shall
supply in a timely fashion any determinations, designations, classifications or
selections made by it relating to a Collateral Obligation, including in
connection with the acquisition or disposition thereof, and any information
maintained by it that the Collateral Administrator may from time to time
reasonably request with respect to the Assets and reasonably need to complete
the reports required to be prepared by the Collateral Administrator hereunder or
reasonably required to permit the Collateral Administrator to perform its
obligations hereunder.

 

(d)     The Collateral Administrator shall endeavor to deliver a draft of each
such Monthly Report and Distribution Report to the Collateral Manager on the
Business Day immediately preceding the day on which such Monthly Report or
Distribution Report is to be provided by the Issuer (or such later time as
reasonably practicable). The Collateral Manager shall review, verify and approve
the contents of the aforesaid reports. To the extent any of the information in
such reports conflicts with data or calculations in the records of the
Collateral Manager, the Collateral Manager shall notify the Collateral
Administrator of such discrepancy and use reasonable efforts to assist the
Collateral Administrator in reconciling such discrepancy. Upon reasonable
request by the Collateral Administrator, the Collateral Manager further agrees
to provide to the Collateral Administrator from time to time during the term of
this Agreement, on a timely basis, any information in its possession relating to
the Collateral Obligations and any proposed purchases, sales or other
dispositions thereof as to enable the Collateral Administrator to perform its
duties hereunder.

 

(e)     If, in performing its duties under this Agreement, the Collateral
Administrator is required to decide between alternative courses of action, the
Collateral Administrator may request written instructions (or verbal
instructions, followed by written confirmation) from the Issuer or the
Collateral Manager as to the course of action desired by it. If the Collateral
Administrator does not receive such instructions within five Business Days after
it has requested them, the Collateral Administrator may, but shall be under no
duty to, take or refrain from taking any such courses of action; provided that
the Collateral Administrator as promptly as possible notifies the Collateral
Manager and the Issuer which course of action, if any (or refrainment from
taking any course of action), it has decided to take. The Collateral
Administrator shall act in accordance with instructions received after such five
Business Day period except (so long as it has provided the notice set forth in
the prior sentence) to the extent it has already taken, or committed itself to
take, action inconsistent with such instructions.

 

(f)     The Collateral Administrator understands that the Issuer will, pursuant
to the Indenture, pledge to the Trustee, for the benefit and on behalf of the
Secured Parties, all of its right, title and interest in, to and under this
Agreement. The Collateral Administrator consents to such assignment and agrees
that such pledge shall not release or limit its liabilities, obligations and
duties hereunder and it shall perform any provisions of the Indenture applicable
to it. The Collateral Administrator agrees that the Trustee shall be entitled to
all of the Issuer’s rights and benefits hereunder but shall not by reason of
such pledge have any obligation to perform the Issuer’s obligations hereunder,
although it shall have the right to do so.

 

 

 
4

--------------------------------------------------------------------------------

 

 

(g)     In accordance with Section 7.15 of the Indenture, the Issuer hereby
appoints the Collateral Administrator to act, and the Collateral Administrator
hereby accepts and agrees to act in accordance with such appointment, as
Calculation Agent in accordance with the terms of the Indenture.  The
Calculation Agent shall be afforded the same rights, protections, immunities and
indemnities that are afforded to the Trustee under the Indenture.

 

Section 3.     Compensation.

 

The Collateral Administrator will perform the duties and provide the services
called for under Sections 2 and 2A hereof in exchange for compensation as set
forth in a separate fee letter in connection herewith. The Collateral
Administrator shall be entitled to receive, on each Payment Date, reimbursement
for all reasonable out-of-pocket expenses incurred by it in the course of
performing its obligations hereunder in the order specified in the Priority of
Payments as set forth in Section 11.1(a) of the Indenture (or in such other
manner in which Administrative Expenses are permitted to be paid under the
Indenture). Such expenses shall include the reasonable compensation and
expenses, disbursements and advances of the Collateral Administrator’s agents,
counsel, accountants and experts. Subject to Section 24, the payment obligations
to the Collateral Administrator pursuant to this Section 3 shall survive the
termination of this Agreement.

 

Section 4.     Limitation of Responsibility of the Collateral Administrator;
Indemnifications.

 

(a)     The Collateral Administrator will have no responsibility under this
Agreement other than to render the services expressly called for hereunder in
good faith and without willful misconduct, gross negligence or reckless
disregard of its duties hereunder. The Collateral Administrator shall incur no
liability to anyone in acting upon any signature, instrument, statement, notice,
resolution, request, direction, consent, order, certificate, report, opinion,
bond or other document or paper reasonably believed by it to be genuine and
reasonably believed by it to be signed by the proper party or parties. Subject
to the provisions of Section 14 hereof, the Collateral Administrator may
exercise any of its rights or powers hereunder or perform any of its duties
hereunder either directly or by or through agents or attorneys, and the
Collateral Administrator shall not be responsible for any willful misconduct or
gross negligence on the part of any agent or attorney appointed with due care by
it. The Collateral Administrator shall not be liable to any other parties
hereto, the Issuer, the Trustee or any other Person, except to the extent of
acts or omissions of the Collateral Administrator which constitute willful
misconduct, gross negligence or reckless disregard of the Collateral
Administrator’s duties hereunder. The Collateral Administrator shall in no event
have any liability for the actions or omissions of the Issuer, the Collateral
Manager, the Trustee or any other Person, and shall have no liability for any
inaccuracy or error in any duty performed by it that results from or is caused
by inaccurate, untimely or incomplete information or data received by it from
the Issuer, the Collateral Manager, the Trustee or another Person. The
Collateral Administrator shall not be liable for failing to perform or delay in
performing its specified duties hereunder which result from or is caused by a
failure or delay on the part of the Issuer, the Collateral Manager, the Trustee
or another Person in furnishing necessary, timely and accurate information to
the Collateral Administrator. The duties and obligations of the Collateral
Administrator or agents shall be determined solely by the express provisions of
this Agreement and they shall not be under any obligation or duty except for the
performance of such duties and obligations as are specifically set forth herein,
and no implied covenants shall be read into this Agreement against them. The
Collateral Administrator may consult with and shall be entitled to rely on the
advice of legal counsel and independent accountants in performing its duties
hereunder and shall be protected and deemed to have acted in good faith if it
acts in good faith in accordance with such advice.

 

 

 
5

--------------------------------------------------------------------------------

 

 

(b)     The Collateral Administrator may rely conclusively on any notice,
certificate or other document (including, without limitation, telecopier or
electronically transmitted instructions, documents or information) furnished to
it hereunder and reasonably believed by it in good faith to be genuine. The
Collateral Administrator shall not be liable for any action taken by it in good
faith and reasonably believed by it to be within the discretion or powers
conferred upon it, or taken by it pursuant to any direction or instruction by
which it is governed hereunder, or omitted to be taken by it by reason of the
lack of direction or instruction required hereby for such action. The Collateral
Administrator shall not be bound to make any investigation into the facts or
matters stated in any certificate, report or other document; provided, however,
that if the form thereof is prescribed by this Agreement, the Collateral
Administrator shall examine the same to determine whether it conforms on its
face to the requirements hereof.

 

(c)     The Collateral Administrator shall not be deemed to have knowledge or
notice of any matter unless an Authorized Officer of the Collateral
Administrator who is authorized to act for the Collateral Administrator in
matters relating to, and binding upon, the Collateral Administrator with respect
to the subject matter of the request has actual knowledge of such matter or
received written notice of such matter in accordance with this Agreement or the
Indenture. Under no circumstances shall the Collateral Administrator be liable
for indirect, punitive, special or consequential damages under or pursuant to
this Agreement, its duties or obligations hereunder or arising out of or
relating to the subject matter hereof, even if the Collateral Administrator has
been advised of the likelihood of such damages and regardless of the form of
such action. It is expressly acknowledged by the Issuer and the Collateral
Manager that application and performance by the Collateral Administrator of its
various duties hereunder (including recalculations to be performed in respect of
the matters contemplated hereby) shall, in part, be based upon, and in reliance
upon, data and information provided to it by the Collateral Manager, the Issuer
or the related Obligor (or agent, trustee or other similar party on behalf of
such Obligor) with respect to each Asset. Notwithstanding anything herein and
without limiting the generality of any terms of this Section 4, the Collateral
Administrator shall not have any liability to the extent of any expense, loss,
damage, demand, charge or claim resulting from or caused by events or
circumstances beyond the reasonable control of such party including, without
limitation, the interruption, suspension or restriction of trading on or the
closure of any securities markets, power or other mechanical or technological
failures or interruptions, computer viruses, communications disruptions, work
stoppages, natural disasters, fire, war, terrorism, riots, rebellions, or other
similar acts.

 

(d)     The Collateral Administrator shall not be bound to follow any amendment,
modification, supplement or waiver to the Indenture or other Transaction
Document until it has received written notice of such amendment, modification,
supplement or waiver and a copy thereof from the Issuer or the Trustee;
provided, however, that the Collateral Administrator shall not be bound by any
amendment, modification, supplement or waiver to the Indenture or other
Transaction Document that adversely affects the obligations or rights of the
Collateral Administrator unless the Collateral Administrator shall have
consented thereto. The Issuer agrees that it shall not permit any amendment,
modification, supplement or waiver to the Indenture or other Transaction
Document that adversely affects the obligations of the Collateral Administrator
or adversely affects or otherwise modifies the compensation of the Collateral
Administrator to become effective unless the Collateral Administrator has been
given prior written notice of such amendment, modification, supplement or waiver
and has consented thereto.

 

 

 
6

--------------------------------------------------------------------------------

 

 

(e)     The Issuer shall, and hereby agrees to, indemnify, defend and hold
harmless the Collateral Administrator, the Collateral Manager and their
respective Affiliates, directors, officers, agents and employees from any and
all losses, damages, liabilities, demands, charges, costs, expenses (including
the reasonable fees and expenses of counsel and other experts) and claims of any
nature in respect of, or arising from any acts or omissions performed or omitted
by the Collateral Administrator, the Collateral Manager and their respective
Affiliates, directors, officers, agents or employees pursuant to or in
connection with the terms of this Agreement, or in the performance or observance
of their respective duties or obligations under this Agreement; provided such
acts or omissions are in good faith and without willful misconduct or gross
negligence on the part of the Collateral Administrator or the Collateral Manager
without reckless disregard of their respective duties hereunder. For the
avoidance of doubt, all indemnities payable under this subsection (e) shall be
payable only in accordance with the order specified in the Priority of Payments
as set forth in Section 11.1(a) of the Indenture (or in such other manner in
which Administrative Expenses are permitted to be paid under the Indenture).

 

(f)     Notwithstanding anything herein and without limiting the generality of
any terms of this Section 4, the Collateral Administrator shall have no
liability for any failure, inability or unwillingness on the part of the
Collateral Manager or the Issuer to provide accurate and complete information on
a timely basis to the Collateral Administrator, or otherwise on the part of any
such party to comply with the terms of this Agreement, and shall have no
liability for any inaccuracy or error in the performance or observance on the
Collateral Administrator’s part of any of its duties hereunder that is caused by
or results from any such inaccurate, incomplete or untimely information received
by it, or other failure on the part of any such other party to comply with the
terms hereof.

 

(g)     Nothing herein shall obligate the Collateral Administrator to determine:
(a) if a Collateral Obligation meets the criteria specified in the definition
thereof, (b) if the conditions specified in the definition of “Deliver” have
been complied with, (c) the type, classification or characterization of any
Collateral Obligation or Asset, including without limitation whether any
Collateral Obligation is a Bridge Loan, Caa Collateral Obligation, CCC
Collateral Obligation, Cov-Lite Loan, Credit Impaired Obligation, Credit
Improved Obligation, Current Pay Obligation, Defaulted Obligation, Deferrable
Obligation, Deferring Obligation, Delayed Drawdown Collateral Obligation, DIP
Collateral Obligation, Discount Obligation, Eligible Investment, Equity
Security, First-Lien Last-Out Loan, Letter of Credit, LIBOR Floor Obligation,
Margin Stock, Moody’s Non-Senior Secured Loan, Moody’s Senior Secured Loan,
Non-Emerging Market Obligor, Participation Interest, Pledged Obligation,
Post-Reinvestment Period Settlement Obligation, Related Obligation, Revolving
Collateral Obligation, Second Lien Loan, Secured Loan Obligation, Senior Secured
Loan, Senior Secured Note, Senior Unsecured Loan, Small Obligor Loan, Step-Down
Obligation, Step-up Obligation, Structured Finance Obligation, Synthetic
Security, Unregistered Securities, Unsecured Loan or Zero-Coupon Security, (d)
the domicile or other classification or characterization of an Obligor, (e) the
contents or components of any Trading Plan, (f) whether an Asset is purchased
from, or sold to, an Affiliate of the Collateral Manager or any fund or other
entity managed by the Collateral Manager, (g) the identification of Principal
Proceeds which are designated by the Collateral Manager to be used to settle
acquisitions of a new Collateral Obligation after the end of the Reinvestment
Period or (h) the Market Value of any Collateral Obligation, any such
determination in each case being based exclusively upon notification it receives
from the Collateral Manager. Further, nothing herein shall impose or imply any
duty or obligation on the part of the Collateral Administrator to verify,
investigate or audit any such information or data, or to determine or monitor on
an independent basis whether any issuer or Obligor of Asset is in default or in
compliance with the Underlying Instruments governing or securing such Assets,
from time to time, the role of the Collateral Administrator hereunder being
solely to perform only those functions as provided herein as more particularly
described in Section 2 hereof. For purposes of monitoring rating changes by each
Rating Agency, the Collateral Administrator shall be entitled to use and rely
(in good faith) exclusively upon any reputable electronic financial information
reporting service (including the Bloomberg wire service), and shall have no
liability for any inaccuracies in the information reported by, or other errors
or omissions of, any such service. This Section 4 shall survive the termination
or assignment of this Agreement and the resignation or removal of the Collateral
Administrator.

 

 

 
7

--------------------------------------------------------------------------------

 

 

(h)     For the avoidance of doubt, all the benefits, rights, protections,
immunities and indemnities of the Collateral Administrator under this Agreement
and the Indenture are enjoyed by the Collateral Administrator in its capacity as
Calculation Agent.

 

Section 5.     Independence of the Collateral Administrator.

 

For all purposes of this Agreement, the Collateral Administrator shall be an
independent contractor. Unless expressly authorized by the Issuer herein, the
Collateral Administrator shall have no authority to act for or represent the
Issuer in any way and shall not otherwise be deemed an agent of the Issuer or
the Collateral Manager.

 

Section 6.     No Joint Venture.

 

Nothing contained in this Agreement (i) shall constitute the Collateral
Administrator, the Collateral Manager or the Issuer, respectively, as members of
any partnership, joint venture, association, syndicate, unincorporated business
or other separate entity, (ii) shall be construed to impose any liability as
such on any of them or (iii) shall be deemed to confer on any of them any
express, implied or apparent authority to incur any obligation or liability on
behalf of the others.

 

Section 7.     Other Activities of Collateral Administrator and the Collateral
Manager.

 

Nothing herein shall prevent the Collateral Administrator, the Collateral
Manager or their respective Affiliates from engaging in other businesses or, in
its sole discretion, from acting in a similar capacity as a collateral
administrator or collateral manager, respectively, for any other person or
entity even though such person or entity may engage in business activities
similar to those of the Issuer.

 

 

 
8

--------------------------------------------------------------------------------

 

 

Section 8.     Term of Agreement.

 

This Agreement shall continue in force until the satisfaction and discharge of
the Indenture in accordance with its terms, upon which event this Agreement
shall automatically terminate.

 

Section 9.     Resignation and Removal of Collateral Administrator.

 

(a)      Subject to Section 9(d) hereof, the Collateral Administrator may resign
its duties hereunder by providing the Issuer and the Collateral Manager with at
least 60 days’ prior written notice.

 

(b)     Subject to Section 9(d) hereof, the Issuer (or the Collateral Manager on
behalf of the Issuer) may remove the Collateral Administrator without cause by
providing the Collateral Administrator with at least 60 days’ prior written
notice.

 

(c)     Subject to Section 9(d) hereof, the Issuer (or the Collateral Manager on
behalf of the Issuer) may remove the Collateral Administrator immediately upon
written notice of termination from the Issuer (or the Collateral Manager on
behalf of the Issuer) to the Collateral Administrator if any of the following
events shall occur:

 

 

(i)

the Collateral Administrator shall default in the performance of any of its
duties under this Agreement and, after notice of such default, shall not cure
such default within ten days (or, if such default cannot be cured in such time,
shall not have given within ten days such assurance of cure as shall be
reasonably satisfactory to the Issuer and the Collateral Manager);

 

 

(ii)

the Collateral Administrator is dissolved (other than pursuant to a
consolidation, amalgamation or merger) or has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger);

 

 

(iii)

a court having jurisdiction in the premises shall enter a decree or order for
relief, and such decree or order shall not have been vacated within 60 days, in
respect of the Collateral Administrator in any involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or appoint a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for the Collateral Administrator or any
substantial part of its property or order the winding-up or liquidation of its
affairs; or

 

 

(iv)

the Collateral Administrator shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, shall consent to the entry of an order for relief in an involuntary case
under any such law, shall consent to the appointment of a receiver, liquidator,
assignee, trustee, custodian, sequestrator or similar official for the
Collateral Administrator or any substantial part of its property, shall consent
to the taking of possession by any such official of any substantial part of its
property, shall make any general assignment for the benefit of creditors or
shall fail generally to pay its debts as they become due.

 

 

 
9

--------------------------------------------------------------------------------

 

 

The Collateral Administrator agrees that if any of the events specified in
clauses (ii), (iii) or (iv) of this Section 9(c) shall occur, it shall give
written notice thereof to the Issuer, the Collateral Manager, the Trustee and
each Rating Agency within three Business Days after the happening of such event.

 

(d)     Except when the Collateral Administrator shall be removed pursuant to
subsection (c) of this Section, no resignation or removal of the Collateral
Administrator pursuant to this Section shall be effective until (i) a successor
Collateral Administrator shall have been appointed by the Issuer and (ii) such
successor Collateral Administrator shall have agreed in writing to be bound by
the terms of this Agreement in the same manner as the Collateral Administrator
is bound hereunder and upon the effectiveness of such resignation or removal,
all duties and obligations of the resigning or removed Collateral Administrator
under this Agreement shall be terminated (except with respect to any obligations
of the Collateral Administrator under Section 4 or as otherwise provided
herein). If a successor Collateral Administrator does not take office within 60
days after the retiring Collateral Administrator resigns or is removed, the
retiring Collateral Administrator, the Issuer, the Collateral Manager or a
Majority of the Controlling Class, may petition a court of competent
jurisdiction for the appointment of a successor Collateral Administrator. For
the avoidance of doubt, a successor Collateral Administrator shall notify the
Rating Agencies of its appointment.

 

(e)     Subject to Section 9(d) hereof, at any time that the Collateral
Administrator is the same institution as the Trustee, the Collateral
Administrator hereby agrees that upon the appointment of a successor Trustee,
the Collateral Administrator shall immediately resign and such successor Trustee
shall automatically become the Collateral Administrator under this Agreement.
Any such successor Trustee shall be required to agree to assume the duties of
the Collateral Administrator under the terms and conditions of this Agreement in
its acceptance of appointment as successor Trustee.

 

(f)     Any successor to the Collateral Manager shall be bound automatically by
the terms and provisions of this Agreement upon becoming the successor
Collateral Manager under the Collateral Management Agreement.

 

Section 10.     Action upon Termination, Resignation or Removal of the
Collateral Administrator.

 

Promptly upon the effective date of termination of this Agreement pursuant to
Section 8 hereof or the resignation or removal of the Collateral Administrator
pursuant to Section 9 hereof, the Collateral Administrator shall be entitled to
be paid on the next succeeding Payment Date all expenses accruing to it to the
date of such termination, resignation or removal in accordance with the Priority
of Payments set forth in Section 11.1(a) of the Indenture. The Collateral
Administrator shall forthwith deliver to, or as directed by, the Issuer upon
such termination pursuant to Section 8 hereof or such resignation or removal of
the Collateral Administrator pursuant to Section 9 hereof, all property and
documents of or relating to the Assets then in the custody of the Collateral
Administrator, and the Collateral Administrator shall cooperate with the Issuer
and any successor Collateral Administrator, and take all reasonable steps
requested to assist the Issuer in making an orderly transfer of the duties of
the Collateral Administrator.

 

 

 
10

--------------------------------------------------------------------------------

 

 

Section 11.     Representations and Warranties.

 

Each of the parties hereto represents and warrants to each other party as
follows:

 

(a)     It has been duly incorporated or formed and is validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation, has the full power and authority to execute, deliver and perform this
Agreement and all obligations required hereunder and has taken all necessary
action to authorize this Agreement on the terms and conditions hereof, the
execution, delivery and performance of this Agreement and the performance of all
obligations imposed upon it hereunder. No consent of any other person including,
without limitation, its shareholders, partners and/or creditors, and no license,
permit, approval or authorization of exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by it in connection with this Agreement or the execution, delivery, performance,
validity or enforceability of this Agreement and the obligations imposed upon it
hereunder except as otherwise obtained before the Closing Date. This Agreement
constitutes, and each instrument or document required hereunder, when executed
and delivered by it hereunder, will constitute its legally valid and binding
obligations enforceable against it in accordance with their terms subject, as to
enforcement, (A) to the effect of bankruptcy, insolvency or similar laws
affecting generally the enforcement of creditors’ rights as such laws would
apply in the event of any bankruptcy, receivership, insolvency or similar event
applicable to it and (B) to general equitable principles (whether enforceability
of such principles is considered in a proceeding at law or in equity.)

 

(b)     The execution, delivery and performance of this Agreement and the
documents and instruments required hereunder will not violate any provision of
any existing law or regulation binding on it or any order, judgment, award or
decree of any court, arbitrator or governmental authority binding on it, or the
governing instruments of, or any securities issued by, it or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which it is a party or by which it or any of its assets may be bound, the
violation of which would have a material adverse effect on its business
operations, assets or financial condition and will not result in, or require,
the creation or imposition of any lien on any of its property, assets or
revenues pursuant to the provisions of any such mortgage, indenture, lease,
contract or other agreement, instrument or undertaking.

 

Section 12.     Notices.

 

Any notice, report or other communication given hereunder shall be delivered in
writing, electronically, via facsimile or addressed to the address for each such
party set forth in the Indenture, or to such other address as any party shall
have provided to the other parties in writing. All notices required or permitted
to be given hereunder shall be in writing and shall be deemed given if such
notice is mailed by first class mail, postage prepaid, hand delivered, sent by
overnight courier service guaranteeing next day delivery or sent by electronic
mail or by telecopy (facsimile) in legible form to the address of such party as
provided above.

 

 

 
11

--------------------------------------------------------------------------------

 

 

Section 13.     Amendments.

 

This Agreement may not be amended, changed, modified or terminated (except as
otherwise expressly provided herein) except by the Issuer, the Collateral
Manager and the Collateral Administrator in writing. The Collateral
Administrator shall provide prior written notice to the Rating Agencies of
proposed amendments and modifications of this Agreement and shall forward to the
Rating Agencies a copy of all executed amendments and modifications of this
Agreement.

 

Section 14.     Successor and Assigns.

 

This Agreement shall inure to the benefit of, and be binding upon, the
successors and the assigns of each of the Issuer, the Collateral Manager and the
Collateral Administrator. This Agreement may not be assigned by the Collateral
Administrator unless such assignment is previously consented to in writing by
the Issuer and the Collateral Manager. An assignment with such consent, if
accepted by the assignee, shall bind the assignee hereunder to the performance
of any duties or obligations of the Collateral Administrator hereunder. Any
organization or entity into which the Collateral Administrator may be merged or
converted or with which it may be consolidated, any organization or entity
resulting from any merger, conversion or consolidation to which the Collateral
Administrator shall be a party and any organization or entity succeeding to all
or substantially all of the corporate trust business of the Collateral
Administrator shall be the successor Collateral Administrator hereunder without
the execution or filing of any paper or any further act of any of the parties
hereto. For the avoidance of doubt, a successor Collateral Administrator shall
notify the Rating Agencies of its appointment.

 

Section 15.     Governing Law.

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Section 16. Submission to Jurisdiction.

 

Each of the parties hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan in The City of New York in any action or proceeding arising out of or
relating to this Agreement, and each such party hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in such New York State or federal court. Each such party hereby irrevocably
waives, to the fullest extent that it may legally do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. Each such
party irrevocably consents to the service of any and all process in any action
or proceeding by the mailing or delivery of copies of such process, in the case
of the Issuer, to it at the office of the Issuer’s agent set forth in Section
7.2 of the Indenture or, in the case of the Collateral Administrator or
Collateral Manager, to it at its address set forth herein. Each such party
agrees that a final and non-appealable judgment by a court of competent
jurisdiction in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

 

 
12

--------------------------------------------------------------------------------

 

 

Section 17.     Waiver of Jury Trial Right.

 

EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING. Each
party hereby (i) certifies that no representative, agent or attorney of the
other has represented, expressly or otherwise, that the other would not, in the
event of any suit, action or proceedings relating to this Agreement or any
matter between the parties arising under or in connection with this Agreement,
seek to enforce the foregoing waiver and (ii) acknowledges that it has been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this paragraph.

 

Section 18.     Headings.

 

The section headings hereof have been inserted for convenience of reference only
and shall not be construed to affect the meaning, construction or effect of this
Agreement.

 

Section 19.     Counterparts.

 

This Agreement may be executed in counterparts, all of which when so executed
shall together constitute but one and the same agreement. Facsimile signatures
and signature pages provided in the form of a “pdf” or similar imaged document
transmitted by electronic mail shall be deemed original signatures for all
purposes hereunder.

 

Section 20.     Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof and such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 21.     Not Applicable to U.S. Bank National Association in Other
Capacities.

 

Nothing in this Agreement shall affect any right, benefit or obligation U.S.
Bank National Association may have in any other capacity.

 

Section 22.     Limitation of Liability.

 

In no event shall the Collateral Administrator in its individual capacity have
any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder.

 

Section 23.     No Third-Party Beneficiaries.

 

Subject to Section 2(f), this Agreement does not confer any rights or remedies
upon any Person other than the parties to this Agreement and their respective
successors and permitted assigns.

 

 

 
13

--------------------------------------------------------------------------------

 

 

Section 24.     Bankruptcy Matters.

 

Notwithstanding any other provision of this Agreement, the liability of the
Issuer to the Collateral Administrator and any other Person hereunder is payable
subject to and in accordance with the Priority of Payments and other applicable
terms of the Indenture and is at all times limited in recourse to the Assets
available at such time and amounts derived therefrom and following application
of the Assets in accordance with the provisions of the Indenture, all
obligations of and all remaining claims against the Issuer will be extinguished
and shall not revive. No recourse shall be had against any Officer, member,
director, employee, security holder or incorporator of the Issuer, the
Co-Issuer, any Issuer Subsidiary or any of their respective successors and
assigns for the payment of any amounts payable under this Agreement. The
provisions of Section 5.4(d) of the Indenture shall apply mutatis mutandis as if
set forth herein in full such that neither the Collateral Administrator nor any
other Person will, prior to the date which is one year (or, if longer, the
applicable preference period then in effect) and one day after the payment in
full of all Notes, institute against, or join any other Person in instituting
against, the Issuer, the Co-Issuer or any Issuer Subsidiary any bankruptcy,
winding up, reorganization, arrangement, insolvency, moratorium or liquidation
Proceedings, or other bankruptcy event under bankruptcy law or any similar laws
in any jurisdiction; provided, however, that nothing herein shall be deemed to
prohibit the Collateral Administrator (i) from taking any action before the
expiration of that period in (A) any case or bankruptcy event voluntarily filed
or commenced by the Issuer, the Co-Issuer or any Issuer Subsidiary or (B) any
involuntary insolvency bankruptcy event filed or commenced by a person other
than a Secured Party, or (ii) from commencing against any of the Issuer, the
Co-Issuer or any Issuer Subsidiary or any of their respective properties any
legal action that is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium, or liquidation Proceeding. The provisions of this Section 24 shall
survive termination of this Agreement.

 

Section 25.     Conflict with the Indenture.

 

If this Agreement shall require that any action be taken with respect to any
matter and the Indenture shall require that a different action be taken with
respect to such matter, and such actions shall be mutually exclusive, or if this
Agreement should otherwise conflict with the Indenture, the Collateral
Administrator shall notify the Issuer and the Collateral Manager and shall act
in accordance with the Issuer’s or the Collateral Manager’s written instructions
(unless U.S. Bank National Association, in its capacity as Collateral
Administrator or Trustee, shall conclude in good faith that such action would be
in conflict with or in violation of its duties as Collateral Administrator or
Trustee under this Collateral Administration Agreement or the Indenture, as
applicable, in which case it shall be entitled to refrain from taking such
action and to resign as Collateral Administrator hereunder).

 

 

 
14

--------------------------------------------------------------------------------

 

 

Section 26.     Waiver.

 

No failure on the part of any party hereto to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under this Agreement
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

 

 
15 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have caused this Collateral Administration
Agreement to be duly executed and delivered as of the date and year first above
written.

 

 

JMP CREDIT ADVISORS CLO III LTD., as Issuer

 

By: /s/ George Bashforth     
Name: George Bashforth
Title: Director

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Collateral Administrator


By: /s/ Elaine Mah          
Name: Elaine P. Mah
Title: Vice President

 

 

 

JMP CREDIT ADVISORS LLC, as Collateral Manager

 

By: /s/ Renee Lefebvre

Name: Renee Lefebvre

Title: Managing Director

 

 

Collateral Administration Agreement